Per Curiam.

In connection with the six charges of professional misconduct filed ag’ainst respondent, the Referee has sustained specifications charging five- separate instances of commingling clients’ funds and conversions thereof, that in a period of less than 9 months respondent gave 50 worthless checks, that as to the subject matter of Charge V he made false and misleading statements to the petitioner Bar Association and to another attorney, and that he failed to file closing statements after settling two personal injury cases. We confirm all of the Referee’s findings except the finding in connection with Charge V that respondent converted $100 received by him from a client to pay the amount of a settlement.
There appears to be no doubt that respondent’s misconduct, all of which occurred during a one-year period, was due to the financial and emotional strain under which he was laboring at the time. Nevertheless, respondent was not guilty of an isolated *83transgression that would indicate little likelihood of recurrence, but of a course of conduct covering a one-year period. A proper regard for the protection of the public dictates that we cannot hazard the risk of future misconduct on the part of respondent if again subjected to a similar period of stress.
The respondent should be disbarred.
Botkin, P. J., Bbeitel, Rabin, Valente and McNally, JJ., concur.
Respondent disbarred.